DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the journal article entitled “Physiological Parameters for Oral Delivery and in Vitro Testing” by Mudie et al. (hereinafter referred to as Mudie), further in view of the journal article entitled “Small molecule absorption by PDMS in the context of drug response bioassays” by Meer et al. (hereinafter referred to as Meer), and further in view of March et al. (U.S. Patent Application Publication Number 2013/0157360; hereinafter referred to as March.  Both articles were cited by the Applicant via IDS disclosure. March discloses three-dimensional biomimetic tissue scaffolds, as well as methods of manufacture of these scaffolds. The method is fully customizable to create a biomimetic tissue scaffold with shapes, densities, and geometries similar or identical to the tissue it imitates. For example, physiologically realistic collagen/PEG villi created using the method are designed to have a high-aspect ratio and curvature similar to villi found in the human small intestine. Accordingly, the biomimetic tissue scaffolds serve as an improved in vitro model for a wide variety of physiological research, as well as pharmacological testing and drug, compound, and/or metabolite uptake by cells growing on the scaffold, among many other uses (Please see the abstract).
With respect to claim 1, Mudie discloses an in vitro method of measuring absorption of an orally administrable compound (see the Title: "Physiological Parameters for Oral Delivery and in Vitro Testing", see the abstract , which states: "The rate and extent of drug dissolution and absorption depend on the characteristics of the active ingredient as well as properties of the dosage form") as a method of assessing the absorption of the compound in the vertebrate gastrointestinal tract (see the Abstract), the method comprising: (b) measuring the absorption rate of the compound (see page 1389, right column 2nd paragraph, which states “absorption rate is given by Equation 2”, thus an "absorption rate” is found). Mundie does not, however disclose a method comprising: (a) contacting a silicone-based polymer with an orally administrable compound in vitro. However, Meer teaches a method of measuring absorption of an orally administrable compound (see the Abstract "polydimethyisiloxane (PDMS)’, page 324, left column, in the 3rd paragraph), the method comprising: (a) contacting a silicone-based polymer with an orally administrable compound in vitro (page 324, left column 5th paragraph) ; and (b) measuring the absorption rate of the compound (see page 324, right column, 2nd paragraph.) It would have been obvious to one of ordinary skill in the art to be motivated to apply silicone-based polymer to the method disclosed by Mudie based at least in part to the process disclosed in Meer, in order to enhance the biocompatibility and flexibility (the motivation can be found in Meer on page 323, right column, 1st paragraph which states "PDMS are most commonly used because of its biocompatibility, transparency, ease of microfabrication, molding properties and tunable substrate mechanics"). However, neither Mudie nor Meer discloses using the silicone basedpolymer as an un vitro biomimetic of the passive drug absorption process in the gastrointestinal (GI) tract or measuring absorption rate of the compound in vitro to obtain a measure of eh absorption rate of the compound in the GI tract.  March, however, discloses the use of biomimetic tissue scaffolds to serve as an improved in vitro model for a wide variety of physiological research.  Mach discloses the use of PDMS to create a #D structure (see paragraph [0061] of March) which can be used as the in vitro biomimetic for a passive drug absorption process in the GI tract.  This is actually a disclosed use in paragraph [0068] of March which states viability of 3D structure was demonstrated using a widely used in vitro model of GI cell lining drug absorption studies, thus a motivation to combine the teachings of March with Mudie and Meer for the in vitro biomimetic.
	With respect to claim claims 2 and 3, Meer specifically teaches the method of claim 1 wherein the polymer is a poly(dimethyl siloxane) (the Abstract discloses "polydimethylsiloxane (PDMS)") and the article title also disclosed "Small molecule absorption by PDMS in the context of drug response bioassays".
With respect to claim 4, Mudie in view of Meer teaches the method of claim 1 wherein the absorption measure comprises: (a) determining the aqueous initial concentration of compound before exposure to the polymer (see Meer, page 324, left column, around the 5th paragraph); (b) measuring the rate of appearance of compound after exposure to the polymer (see Meer, page 324, right column, 2nd paragraph; and (c) using a scaled surface area of the polymer (see Meer, page 325, left column, 2nd paragraph)  to assess the absorption of the compound in the vertebrate gastrointestinal tract (see Mudie, page 1389, right column, 1st paragraph). 
With respect to claims 5 and 6, while neither Mudie nor Meer explicitly teaches the polymer comprises pores having an average pore diameter of 0.8 to 0.9 nanometers, it would have been obvious to one of ordinary skill in the art to be motivated to identify the diameter of pores in the polymer in order to use best practices known to produce optimum results as pore size is a scalable and user selectable parameter. 
With respect to claim 7, Meer teaches the method of claim 1 wherein the polymer has an average molecular weight between 6,000 and 70,000 daltons (see page 324, left column, 4th paragraph)  
With respect to claim 8, Meer teaches the method of claim 1 wherein the polymer is derivatized with end groups comprising at least one vinyl end group, wherein the polymer is derivatized with an end group at each end of the polymer (see page 324, left column, 4th paragraph)  
With respect to claim 9, while neither Mudie nor Meer explicitly teaches the method of claim 1 wherein the compound is hydrophilic, it would have been obvious to one of ordinary skill in the art to be motivated to apply the method to measure the absorption of hydrophilic compound in order to apply the method to various compound types, especially since hydrophobic compounds are taught, learning hydrophilic behaviors would be advantageous to get a full picture of how the compound interacts and behaves. 
With respect to claim 10, Meer teaches the method of claim 1 wherein the compound is hydrophobic (see p324, left column, 3rd paragraph
With respect to claim 11 and 12, while neither Mudie nor Meer explicitly teaches the method of claim 1 wherein the compound is negatively/positively charged, it would have been obvious to one of ordinary skill in the art to be motivated to apply the method to measure the absorption of a negatively/positively charged compound in order to apply the method to various compound types, to get a full picture of how the compound interacts and behaves.
With respect to claim 13, Meer teaches the method of claim 1 wherein the compound is uncharged (see page 324, left column, 3rd paragraph). 
With respect to claim 14, Meer teaches the method of claim 1 wherein the compound is a Biopharmaceutics Classification System (BCS) Class lI compound exhibiting high permeability (see page 324, left column 3rd paragraph
With respect to claim 15, while neither Mudie nor Meer explicitly teaches the method of claim 1 wherein the compound is a Biopharmaceutics Classification System (BCS) Class lII or IV, it would have been obvious to one of ordinary skill in the art to be motivated to apply the method to measure the absorption of Class lII or IV compounds in order to apply the method to various compound types, especially since a Class II compounds are taught, learning Class lII or IV behaviors would be advantageous to get a full picture of how the compound interacts and behaves. 


With respect to claim 16, while neither Mudie nor Meer explicitly teaches the polymer comprises pores stable in size for at least 193 days, it would have been obvious to one of ordinary skill in the art to be motivated to identify the behavior of the compounds using various stability times in order to gain a more complete picture of how the compound behaves to use best practices known to produce optimum results as pore size is a scalable and user selectable parameter. 
With respect to claims 17 and 18, while neither Mudie nor Meer explicitly teaches the method of claim 1 wherein the polymer exhibits an elastic modulus of at least 0.2 MPa and no greater than 2.50 MPa, Meer does teach wherein the polymer has elasticity (see page 324, left column, 1st paragraph) and thus, it would have been obvious to one of ordinary skill in the art to be motivated to measure the elastic modulus of the polymer in order to gain a more complete picture of how the compound behaves. 
With respect to claim 19, while neither Mudie nor Meer explicitly teaches the method of claim 1 wherein the polymer comprises a crosslinking agent between 3% and 25% weight percent, it would have been obvious to one of ordinary skill in the art to be motivated to use the polymer comprising a cross-linking agent in order to increase the stability of the polymer.
With respect to claim 20, while neither Mudie nor Meer explicitly teaches the method of claim 1 wherein the polymer is in the form of a membrane, March discloses the use of the 3D structure in the form of a membrane in at least paragraph [0075].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, in order to provide as compact prosecution as possible, the Examiner will note that the Applicant only argues the merits of claim 1, the lone independent claim in the application. The Applicant amended the claim for specific uses of the PDMS polymer for testing of the GI tract.  The Examiner noted the March reference above which has the same useage, and thus the newly added limitations are not novel in view of the newly applied prior art of record. 















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861


/JOHN FITZGERALD/Primary Examiner, Art Unit 2855